KRUEGER, Judge.
The offense is an assault with intent to rape. The punishment assessed is confinement in the state penitentiary for a term of 30 years. ' • '
The record is before us without any bills of exception or statements of facts.. The indictment appears to be in- due form. Consequently, there is nothing presented! for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court